Citation Nr: 0931912	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  04-38 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to 
December 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.   

The Veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in May 2005.  A 
transcript of the hearing is associated with the Veteran's 
claims folder.

The Veteran's appeal was previously before the Board in 
September 2006 and April 2008.  In September 2006, the Board 
reopened and remanded the claim for service connection for 
PTSD.  In April 2008, the Board denied the claim.  The April 
2008 decision was appealed to the United States Court of 
Appeals for Veterans Claims (Court), which granted a joint 
motion to remand the matter to the Board in June 2009.  The 
case has been returned to the Board for further appellate 
action.


FINDING OF FACT

The Veteran has PTSD due to stressful events during service.


CONCLUSION OF LAW

The Veteran's PTSD was incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304(f) (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria 
 
Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303 (2008).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 
1154(b).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
Veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

If there is no combat experience, or if there is a 
determination that the Veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996).

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the 
Veteran in that case, who had a non-combat military 
occupational specialty (MOS), claimed that he was exposed to 
rocket attacks while stationed at Da Nang.  Records for the 
Veteran's unit corroborated the Veteran's assertion that 
enemy rocket attacks occurred during the time he was 
stationed at Da Nang, but did not document his personal 
participation. The U.S. Court of Appeals for Veterans Claims 
(Court) in that case determined that the Veteran's presence 
with his unit at the time the attacks occurred corroborated 
his statement that he experienced such attacks personally.  
Citing Suozzi v. Brown, 10 Vet. App. 307 (1997), the Court 
concluded that the Board erred in interpreting the 
corroboration requirement too narrowly by requiring the 
Veteran to corroborate his actual proximity to and 
participation in the rocket attacks on Da Nang.  Id. at 128- 
29.

History and Analysis

The Veteran asserts that he has PTSD due to stressful events 
that occurred in service.  He contends that he dealt with a 
number of stressors in service, including tripping over the 
torso of a fellow service member who committed suicide.   

Service personnel records indicate that the Veteran served on 
active duty from December 1968 to December 1970 and that he 
was assigned, as a clerk typist, to the Headquarters Company 
57th Transportation Battalion in Vietnam from June 1969 to 
September 1969.  The Veteran's service records do not show 
that he engaged in combat with the enemy and the Veteran has 
no award or decoration that would suggest that he engaged in 
combat with the enemy.  Accordingly, the Board finds that 
credible supporting evidence is required to establish the 
occurrence of a stressor supporting a diagnosis of PTSD.

Service treatment records are negative for any diagnosis, 
treatment or complaints related to PTSD or any other 
psychiatric disorder or that he complained of stress 
resulting from trauma.  The Veteran's service personnel 
records do show that the Veteran was separated from the 
military due to an immature personality disorder. Personality 
disorders are not diseases or injuries within the meaning of 
applicable legislation and, therefore, cannot be service 
connected.  See 38 C.F.R. § 3.303(c).

The report of an October 2006 VA PTSD evaluation shows that a 
VA psychology intern and psychologist diagnosed the Veteran 
with PTSD and indicated that the Veteran's primary traumatic 
experience was an incident in Vietnam where he was at a 
nightclub and an explosion took place after which he ran out 
and tripped over what he believed to be a human torso without 
arms or legs.  During a VA examination in October 2007, the 
Veteran was diagnosed with PTSD.  At that time, the Veteran 
reported ongoing symptoms of anxiety and depression 
attributed mostly to an incident in Vietnam where he was at a 
nightclub and an explosion took place after which he ran out 
and tripped over what he believed to be the torso of a human 
body without arms, legs or a head.  In previous statements, 
the Veteran had reported that this soldier was a member of 
the 57th Transportation Battalion.  See August 2003 stressor 
statement.  The examiner noted that the validity of the 
diagnosis was based on the assumption that the Veteran's 
report of tripping over the torso of the soldier was accepted 
as having actually occurred, and that there was no other 
identified event in his record that would meet the criteria 
for an acute stressor for PTSD.

The Board notes that during the pendency of the appeal, the 
Veteran also reported that his duty station in Vietnam was 
hit by rockets and mortar fire and that this caused him 
stress and eventually led to the development of his PTSD.  
See August 2003 stressor statement and May 2005 Travel Board 
Hearing transcript.  An August 2004 report from the U.S. Army 
and Joint Services Records Research Center for Unit Records 
Research (JSRRC) (formerly known as the USASCURR) indicated 
that the Veteran's duty station in Chu Lai was indeed hit by 
rockets during the period the Veteran was stationed there.  
However, the Veteran has not been diagnosed with PTSD based 
on this reported stressor.

In support of the Veteran's contention that he tripped over 
the torso of a dead soldier who blew himself up with a 
grenade, two buddy statements were submitted in November 
2006.  One of these Veterans reported that he was present at 
the nightclub at the time of the alleged incident, which he 
reported occurred after June 1, 1969, and provided details of 
the incident.  

A report from USASCRUR in August 2004 is to the effect that 
it was unable to verify that any member of the 57th 
Transportation Battalion Headquarters and Headquarters 
Company was killed during the period June 1, 1969 to 
September 30, 1969.  Similarly, a report from the United 
States Armed Services Center for Unit Records Research 
(USASCURR), received in August 2007, indicated that there is 
no evidence of a soldier being killed from the 57th 
Transportation Battalion during the period that the Veteran 
was serving in Vietnam.  

More recently, however, the Veteran has submitted a July 2008 
affidavit from D.K., a retired colonel who commanded the 
126th Supply and Service Company, an Illinois National Guard 
unit attached to the 57th Transportation Battalion in Chu Lai 
in June 1969.  He affirmed that on June 26, 1969, L.H., a 
soldier with the 126th Supply and Service Company blew 
himself up with a hand grenade just outside the 126th's EM 
club located in the 126th's compound area.  The colonel 
affirmed L.H.'s death was listed as a suicide.  An October 
2006 Department of the Army history of the 57th 
Transportation Battalion shows that the 126th Supply and 
Service Company from the Illinois National Guard was part of 
the 57th Battalion in 1969.  The Veteran also submitted 
casualty information from the No Quarter website via a search 
dated in August 2008.  This shows that Veteran L.H. died in 
Vietnam on June 26, 1969 by reason of suicide.  

The Board finds that there is a current diagnosis of PTSD and 
medical evidence of a link between the current symptomatology 
and the claimed in-service stressor.  Specifically, such 
diagnosis and link is confirmed in the October 2006 and 
October 2007 VA examination reports.  The third element of 
service connection for PTSD requires credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f).  

In this regard, the Board notes that the Veteran's claimed 
stressors are not related to combat; the Veteran was a clerk 
typist in service and there is no indication he participated 
in combat.  The record must contain service records or other 
corroborative evidence that substantiates or verifies the 
Veteran's statements and contentions as to the occurrence of 
the claimed stressors.  A medical opinion diagnosing PTSD 
does not suffice to verify the occurrence of the claimed in-
service stressors.  The Veteran has described some events 
that he claims were very stressful to him and caused his 
PTSD; those events included an incident in Vietnam where he 
tripped over what he believed to be the torso of a human 
body.  The Veteran's service treatment records and service 
personnel records do not contain indications of this suicide 
or that the Veteran was directly involved in the claimed 
stressful incidents, however.

There is evidence both for and against the verification of 
the Veteran's in-service stressor.  The Board finds it 
credible that the Veteran would have been at a club and that 
an explosion took place, after which he ran out and tripped 
over what he believed to be a human torso.  The Board notes 
that all the precise details of the Veteran's claimed 
stressor have not been verified, however, as it has not been 
verified that the Veteran was present at the incident where a 
fellow soldier committed suicide.  This case is similar to 
Pentecost v. Principi, 16 Vet. App. 124 (2002), as the 
Veteran here had a non-combat MOS and claimed that he was 
exposed to a stressful situation while stationed at Chu Lai.  
The Court in Pentecost determined that the Veteran's presence 
with his unit at the time attacks occurred corroborated his 
statement that he experienced such attacks personally and the 
Board had erred in interpreting the corroboration requirement 
too narrowly by requiring the Veteran to corroborate his 
actual proximity to and participation in the rocket attacks 
on Da Nang.  Pentecost at 128- 29.  

The Board also notes that in Suozzi v. Brown, 10 Vet. App. 
307 (1997) the Court held that corroboration of an alleged 
stressor does not demand "corroboration of every detail 
including the appellant's personal participation."  Suozzi, 
10 Vet. App.at 311.  In Suozzi, the Veteran's reported 
stressor was a hostile attack in which 17 members of his 
company were killed.  

In this case, records submitted by the Veteran - particularly 
the information submitted in late 2008 -- corroborate his 
assertion that a fellow service member blew himself up with a 
hand grenade in June 1969, although they do not document his 
personal participation in the incident.  Taking a broad view 
of the corroboration requirement as directed by the Court in 
Pentecost, the Board finds a situation here similar to that 
in Pentecost.  In Pentecost, verification of the Veteran's 
presence at the U.S. air base at Danang at a time when it was 
verified that the base had been subjected to rocket attacks 
was a sufficient verification of the Veteran's reported 
stressor.  Similarly, here, it has been verified that the 
Veteran was assigned to the 57th Transportation Battalion at 
a time when a soldier, who was a member of a unit attached to 
the 57th Transportation Battalion, committed suicide.  It is, 
therefore, plausible that the Veteran did, in fact, trip over 
the suicide's headless and limbless torso as he exited the 
enlisted club of the 126th Supply and Service Company.

Therefore, taking into account the contentions and testimony 
the Veteran has provided, the records that show the Veteran 
served with Headquarters Company 57th Transportation 
Battalion in Vietnam at Chu Lai, the statements from an 
individual the Veteran served with confirming a suicide in 
1969, and the records confirming a suicide of a fellow 
service member, it is clear that the corrobative evidence 
regarding the Veteran's in-service stressor is at least in 
equipoise.  When there is approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, 
giving the Veteran the benefit of the doubt, the Veteran's 
claimed stressor is corroborated by the evidence of record.

The Board finds that there is (1) a current diagnosis of 
PTSD, (2) medical evidence of a link between the current 
symptomatology and the claimed in-service stressor and (3) 
credible supporting evidence that at least one of the claimed 
in-service stressors actually occurred.  Accordingly, service 
connection for PTSD is granted.  

In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).  


ORDER

Service connection for PTSD is granted.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


